Exhibit 10.1

 



July 1, 2019

 

iFresh Inc.

2-39 54th Avenue
Long Island City, NY

 

Board of Directors,

 

I hereby tender my resignation as the Vice President of Human Resources at
iFresh Inc., effective July 1, 2019. My resignation is not the result of any
disagreement with the Company’s operations, policies or procedures.

 

I appreciate the opportunities for growth and development the company have
provided during my tenure. I wish the company the very best going forward. 

 

Sincerely, 

 

/s/ Mei Deng   Mei Deng  

 